Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 
Applicant’s Response
	In the response date 02/05/2021, the Applicant amended claims 1, 2, 6, 12-13, cancelled claim 8, added new claims 21-23 and argued against the rejections in the Final rejection dated 10/05/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 10-11, 14 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurd et al (U.S Patent 10,005,947) (“Hurd”).
Regarding Claim 1, Hurd discloses a method comprising:
introducing a polymerizable composition comprising a polycyclic monomer and a catalyst into a subterranean formation (Abstract; Col 2, lines 6-17, lines 33-49 and lines 53-67; Col 3, lines 19-21; Col 15, lines 24-37); and
polymerizing the polymerizable composition in the presence of the catalyst in situ to form a polymer (Abstract; Col 15, lines 24-37).

Regarding Claim 4, Hurd discloses the method of claim 1, wherein the polymerizable composition comprises dicyclopentadiene or a mixture of dicyclopentadiene and one or more unsaturated olefins (Abstract; Col 2, lines 33-49 and lines 53-67; Col 3, lines 35-67; Col 4, lines 35-40 and lines 51-67; Col 6, lines 13-23).

Regarding Claim 6, Hurd discloses the method of claim 1, wherein introducing a polymerizable composition comprising a polycyclic monomer and a catalyst into a subterranean formation comprises (Abstract; Col 2, lines 6-17, lines 33-49 and lines 53-67; Col 3, lines 19-21; Col 15, lines 24-37):
injecting a multistage fracturing treatment into the wellbore comprising (Col 1, lines 14-19 and lines 50-63, Col 2, lines 33-49):
one or more stages of the polymerizable composition (Col 2, lines 3-22 and lines 53-67), and

wherein polymerizing the polymerizable composition in situ to form a polymer comprises curing the one or more stages of polymerizable composition to generate one or more polymer pillars in the subterranean formation (Abstract; Col 2, lines 6-17 and lines 53-67; Col 3, lines 19-21; Col 15, lines 24-37).

Regarding Claim 10, Hurd discloses the method of claim 1, wherein the polymerizable composition further comprises a hydroperoxide agent (Abstract; Col 15, lines 15-37).

Regarding Claim 11, Hurd discloses the method of claim 10, wherein the hydroperoxide agent is cumene hydroperoxide (Abstract; Col 15, lines 15-37).

Regarding Claim 14, Hurd discloses the method of claim 1, wherein the reacted polymerizable composition is used for one or more selected from a group consisting of: sand consolidation, cement replacement, zonal isolation, and well plugging and abandonment (Abstract; Col 2, lines 2-18 and lines 33-49).

Regarding Claim 23, Hurd discloses a method of treating a subterranean formation penetrated by a wellbore (Abstract), comprising:
lowering a wellbore tool into the subterranean formation, wherein the tool comprises a first partition containing a polymerizable composition, and a second partition containing a catalyst (Col 1, lines 21-35; Col 2, lines 6-17, lines 33-49 and lines 53-67; Col 3, lines 19-21; Page 8, paragraph [0066]; Col 15, lines 24-37);

releasing the catalyst from the second partition (Abstract; Col 2, lines 53-67; Col 3, lines 19-35; Page 8, paragraph [0066]; Col 15, lines 24-37);
contacting the polymerizable composition and the catalyst in a mixing region (Abstract; Col 2, lines 53-67; Col 3, lines 19-35; Col 15, lines 24-37); and
reacting the polymerizable composition and the catalyst in situ to form a polymer (Abstract; Col 15, lines 24-37).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hurd et al (U.S Patent 10,005,947) (“Hurd”).
.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hurd et al (U.S Patent 10,005,947) (“Hurd”) in view of Verpoort et al (U.S Pub 2007/0185343) (“Verpoort”).
Regarding Claim 2, Hurd fails to disclose the method of claim 1, wherein the polymerizable composition comprises 0.5 vol% to 20 vol% of a benzoate ester.
Verpoort teaches the method of claim 1, wherein the polymerizable composition comprises a benzoate ester (Abstract; paragraph [0309]; paragraph [0372] [Wingdings font/0xE0] Verpoort teaches a polymerizable composition comprising ethyl benzoate, which is an ester formed by the condensation of benzoic acid and ethanol) for the purpose of undergoing a ring opening metathesis polymerization (ROMP) with olefins downhole in order to polymerize and form a polymerizable composition in the presence of the catalysts downhole (Abstract; Page 1, [0001], lines 1-16; [0006], lines 1-5; paragraph [0309], lines 1-12).  Although silent to wherein the .



Claims 5, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd et al (U.S Patent 10,005,947) (“Hurd”) in view of CRUCE et al (U.S Pub 2016/0257779) (“Cruce”).
Regarding Claim 5, Hurd discloses the method of claim 1, wherein the polymerizable composition comprises dicyclopentadiene (DCPD) (Abstract; Col 2, lines 33-49 and lines 53-67; Col 3, lines 35-67; Col 4, lines 35-40 and lines 51-67; Col 6, lines 13-23).
Hurd, however, fails to expressly disclose wherein the polymerizable composition comprises a mixture of dicyclopentadiene (DCPD) and tricyclopentadiene (TriCPD) at a ratio of DCPD:TriCPD ranging from 0.5:1 to 1:0.1.
Cruce teaches the method of claim 1, wherein the polymerizable composition comprises a mixture of dicyclopentadiene (DCPD) and tricyclopentadiene (TriCPD).  (Abstract; Page 2, paragraph [0018], lines 1-6; Page 3, paragraph [0019], lines 1-13).  Although silent to wherein “the polymerizable composition comprises a mixture of DCPD and TriCPD at a ratio of DCPD:TriCPD ranging from 0.5:1 to 1:0.1,” as instantly claimed, it would have been obvious for 

Regarding Claim 9, Cruce teaches the method of claim 1, wherein the polymerizable composition further comprises one or more surfactants (Abstract; paragraph [0368]).

Regarding Claim 12, Hurd fails to disclose the method of claim 1, wherein the catalyst comprises an electron donating group tri-isopropyl phosphate, wherein the electron donating group delays polymerization of the polymerizable composition.
Cruce teaches the method of claim 1, wherein the catalyst comprises an electron donating group tri-isopropyl phosphate, wherein the electron donating group delays polymerization of the polymerizable composition(Abstract; paragraphs [0017] and [0018]; paragraphs [0197], [0200], [0304]) for the purpose of polymerizing a polymer composition via the metathesis reaction in order to form a polymer (Abstract; Page 2, paragraph [0013]; paragraph [0016], lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hurd to incorporate the catalyst comprises an electron donating group tri-isopropyl phosphate, wherein the electron donating group delays polymerization of the polymerizable composition, as taught by Cruce, because doing so would help polymerize the polymer composition via a metathesis reaction in order to form a polymer.

Regarding Claim 13, Hurd fails to disclose the method of claim 1, wherein the catalyst is a ruthenium catalyst having the structure (as illustrated on Page 2 of the claims dated 03/21/19).
Cruce teaches the method of claim 1, wherein the catalyst is a ruthenium catalyst having the structure (as illustrated on Page 2 of the claims dated 03/21/19) (Abstract; Page 1, [0002]; Page 2, paragraphs [0017] and [0018]; Page 3, paragraph [0019], lines 1-14 [Wingdings font/0xE0] Cruce teaches this limitation by using metal carbine olefin metathesis catalysts, such as a ruthenium metal carbonate olefin metathesis) for the purpose of polymerizing a polymer composition via the metathesis reaction in order to form a polymer (Abstract; Page 2, paragraph [0013]; paragraph [0016], lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hurd to incorporate the catalyst comprising a ruthenium catalyst, as taught by Cruce, because doing so would help polymerize the polymer composition via a metathesis reaction in order to form a polymer.



Claims 15-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd et al (U.S Patent 10,005,947) (“Hurd”) in view of CRUCE et al (U.S Pub 2016/0257779) (“Cruce”), and further in view of Verpoort et al (U.S Pub 2007/0185343) (“Verpoort”).
Regarding Claim 15, Hurd discloses a method of treating a subterranean formation penetrated by a wellbore (Abstract), comprising:

releasing the polymerizable composition from the first partition; releasing the catalyst from the second partition (Abstract; Col 2, lines 53-67; Col 3, lines 19-35; Page 8, paragraph [0066]; Col 15, lines 24-37);
contacting the polymerizable composition and the catalyst in a mixing region (Abstract; Col 2, lines 53-67; Col 3, lines 19-35; Col 15, lines 24-37); and
reacting the polymerizable composition and the catalyst in situ to form a polymer (Abstract; Col 15, lines 24-37).

Hurd, however, fails to expressly disclose wherein the catalyst is a ring opening metathesis catalyst, and wherein the polymerizable composition comprises benzoate ester.

Cruce teaches the method wherein the catalyst is specifically a ring opening metathesis catalyst (Abstract; Page 1, [0002]; Page 2, paragraphs [0017] and [0018]; Page 3, paragraph [0019], lines 1-14 [Wingdings font/0xE0] Cruce teaches this limitation by using metal carbine olefin metathesis catalysts, such as a ruthenium metal carbonate olefin metathesis) for the purpose of polymerizing a polymer composition via the metathesis reaction in order to form a polymer (Abstract; Page 2, paragraph [0013]; paragraph [0016], lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catalyst of Hurd to incorporate a ring opening metathesis catalyst, as taught by Cruce, because doing so would help polymerize the polymer composition via a metathesis reaction in order to form a polymer.

Verpoort teaches wherein the polymerizable composition comprises a benzoate ester (Abstract; paragraph [0309]; paragraph [0372] [Wingdings font/0xE0] Verpoort teaches a polymerizable composition comprising ethyl benzoate, which is an ester formed by the condensation of benzoic acid and ethanol) for the purpose of undergoing a ring opening metathesis polymerization (ROMP) with olefins downhole in order to polymerize and form a polymerizable composition in the presence of the catalysts downhole (Abstract; Page 1, [0001], lines 1-16; [0006], lines 1-5; paragraph [0309], lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hurd to incorporate a benzoate ester in the polymerizable composition, as taught by Verpoort, because doing so would help the polymerize and form a polymerizable composition in the presence of catalysts downhole.

Regarding Claim 16, Hurd fails to disclose the method of claim 15, wherein the polymerizable composition comprises 0.5 vol% to 20 vol% of the benzoate ester.
Verpoort teaches the method of claim 15, wherein the polymerizable composition comprises a benzoate ester (Abstract; paragraph [0309]; paragraph [0372] [Wingdings font/0xE0] Verpoort teaches a polymerizable composition comprising ethyl benzoate, which is an ester formed by the condensation of benzoic acid and ethanol) for the purpose of undergoing a ring opening metathesis polymerization (ROMP) with olefins downhole in order to polymerize and form a polymerizable composition in the presence of the catalysts downhole (Abstract; Page 1, [0001], 

Regarding Claim 17, Verpoort teaches the method of claim 16, wherein the benzoate ester is ethyl benzoate (Abstract; paragraph [0309]; paragraph [0372] [Wingdings font/0xE0] Verpoort teaches a polymerizable composition comprising ethyl benzoate, which is an ester formed by the condensation of benzoic acid and ethanol).

Regarding Claim 18, Hurd discloses the method of claim 15, wherein the polymerizable composition comprises cumene hydroperoxide (Abstract; Col 15, lines 15-37).  Although silent to wherein the cumene hydroperoxide is present at a concentration that ranges from 1 to 700 mole ppm of the polymerizable composition, as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for cumene hydroperoxide concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Regarding Claim 21, Hurd fails to expressly disclose the method of claim 1, wherein the catalyst comprises a ring opening metathesis catalyst, and wherein the polymerizable composition further comprises a benzoate ester.
Cruce teaches the method wherein the catalyst is specifically a ring opening metathesis catalyst (Abstract; Page 1, [0002]; Page 2, paragraphs [0017] and [0018]; Page 3, paragraph [0019], lines 1-14 [Wingdings font/0xE0] Cruce teaches this limitation by using metal carbine olefin metathesis catalysts, such as a ruthenium metal carbonate olefin metathesis) for the purpose of polymerizing a polymer composition via the metathesis reaction in order to form a polymer (Abstract; Page 2, paragraph [0013]; paragraph [0016], lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catalyst of Hurd to incorporate a ring opening metathesis catalyst, as taught by Cruce, because doing so would help polymerize the polymer composition via a metathesis reaction in order to form a polymer.

Verpoort teaches wherein the polymerizable composition comprises a benzoate ester (Abstract; paragraph [0309]; paragraph [0372] [Wingdings font/0xE0] Verpoort teaches a polymerizable composition comprising ethyl benzoate, which is an ester formed by the condensation of benzoic acid and ethanol) for the purpose of undergoing a ring opening metathesis polymerization (ROMP) with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hurd to incorporate a benzoate ester in the polymerizable composition, as taught by Verpoort, because doing so would help the polymerize and form a polymerizable composition in the presence of catalysts downhole.

Regarding Claim 22, Hurd discloses the method of claim 1, wherein:
the polymerizable composition comprises dicyclopentadiene and a benzoate ester or dicyclopentadiene, an unsaturated olefin, and a benzoate ester (Abstract; Col 2, lines 33-49 and lines 53-67; Col 3, lines 35-67; Col 4, lines 35-40 and lines 51-67; Col 6, lines 13-23), and
the polymer is used for one or more selected from a group consisting of: sand consolidation, cement replacement, and well plugging and abandonment (Abstract; Col 2, lines 2-18 and lines 33-49).

Hurd, however, fails to expressly disclose the method of claim 1, wherein the polymerizable composition comprises 0.5 vol% to 20 vol% of the benzoate ester.
Verpoort teaches the method of claim 1, wherein the polymerizable composition comprises a benzoate ester (Abstract; paragraph [0309]; paragraph [0372] [Wingdings font/0xE0] Verpoort teaches a polymerizable composition comprising ethyl benzoate, which is an ester formed by the condensation of benzoic acid and ethanol) for the purpose of undergoing a ring opening metathesis polymerization (ROMP) with olefins downhole in order to polymerize and form a .


Response to Arguments
Applicant’s arguments filed 05/19/2020 have been fully considered but are not persuasive.
	The applicant argues wherein reference Hurd fails to disclose and/or teach “introducing a polymerizable composition comprising a polycyclic monomer and a ring opening metathesis catalyst into a subterranean formation and polymerizing the polymerizable composition in the presence of the ring opening metathesis catalyst in situ to form a polymer wherein the polymerizable composition comprises benzoate ester.”
	The examiner respectfully disagrees.
	In response to the applicant’s arguments with regards to a polymerizable composition comprising a polycyclic monomer and a ring opening metathesis, the applicant’s amendments for Independent claims 1 and 15 necessitated the new grounds of rejection that have been outlined above (see rejection for all of the new Independent claims above).  As illustrated, primary reference Hurd discloses introducing a polymerizable composition comprising a polycyclic monomer and a catalyst into a subterranean formation (Abstract; Col 2, lines 6-17, lines 33-49 and lines 53-67; Col 3, lines 19-21; Col 15, lines 24-37) and polymerizing the polymerizable composition in the presence of the catalyst in situ to form a polymer (Abstract; Col 15, lines 24-37).  The examiner acknowledges wherein reference Hurd fails to expressly disclose wherein the catalyst is a ring opening metathesis catalyst, and wherein the polymerizable composition comprises benzoate ester.
	The examiner brings in secondary reference Cruce to teach wherein the catalyst is specifically a ring opening metathesis catalyst (Abstract; Page 1, [0002]; Page 2, paragraphs [0017] and [0018]; Page 3, paragraph [0019], lines 1-14 [Wingdings font/0xE0] Cruce teaches this limitation by using metal carbine olefin metathesis catalysts, such as a ruthenium metal carbonate olefin metathesis) for the purpose of polymerizing a polymer composition via the metathesis reaction in order to form a polymer (Abstract; Page 2, paragraph [0013]; paragraph [0016], lines 1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catalyst of Hurd to incorporate a ring opening metathesis catalyst, as taught by Cruce, because doing so would help polymerize the polymer composition via a metathesis reaction in order to form a polymer.
The examiner further relies on reference Verpoort to teach specifically wherein the polymerizable composition comprises a benzoate ester (Abstract; paragraph [0309]; paragraph [0372] [Wingdings font/0xE0] Verpoort teaches a polymerizable composition comprising ethyl benzoate, which is an ester formed by the condensation of benzoic acid and ethanol) for the purpose of undergoing a ring opening metathesis polymerization (ROMP) with olefins downhole in order to polymerize and form a polymerizable composition in the presence of the catalysts downhole (Abstract; Page 1, [0001], lines 1-16; [0006], lines 1-5; paragraph [0309], lines 1-12).  It would have been to have modified Hurd to incorporate a benzoate ester in the polymerizable composition, as taught by Verpoort, because doing so would help the polymerize and form a polymerizable composition in the presence of catalysts downhole.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Nedwed et al (U.S Pub 2017/0081933) – discloses methods of utilizing a plug-forming agent such as a polymer, monomer, resinous, and/or crosslinkable material into the primary throughbore while the wellbore blowout fluid flows through the wellbore (Abstract).
	Sawdon et al (U.S Pub 2010/0065273) – discloses the use of one or more water-soluble reactive liquid components capable of polymerization or cross-linking to form a solid to improve the zonal isolation and alleviate the cracks/fissures in cement sheaths around a completed subterranean well (Abstract; Page 1, paragraph [0015]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674